Exhibit 10.1

 

SECOND AMENDMENT
TO
BIO-PATH HOLDINGS, INC.

2017 STOCK INCENTIVE PLAN

 



This Second Amendment (the “Second Amendment”) to that certain Bio-Path
Holdings, Inc. 2017 Stock Incentive Plan (as amended, the “Plan”) of Bio-Path
Holdings, Inc., a Delaware corporation (the “Company”), is adopted as of May 12,
2020.  All capitalized and undefined terms used herein shall have the meanings
ascribed to such terms in the Plan.

 

WHEREAS, pursuant to subsection 18.1 of the Plan, the Board of Directors of the
Company (the “Board”) is authorized to amend the Plan; and

 

WHEREAS, the Board unanimously approved this Second Amendment to increase the
maximum number of Shares with respect to which Awards may be granted to an
Eligible Person during any calendar year under the Plan as set forth herein.

 

NOW, THEREFORE, in connection with the foregoing, the Plan is hereby amended as
follows, subject to approval by the stockholders of the Company:

 

Subsection 4.2(a) is hereby deleted in its entirety and replaced with the
following:

 

1.             “4.2 Maximum Award to Eligible Person.

 

(a)       The maximum number of Shares with respect to which Awards may be
granted to an Eligible Person during any calendar year shall not exceed 165,000.
For purposes of this subsection 4.2(a), an Award that has been granted to an
Eligible Person during the calendar year, but which is subsequently forfeited or
otherwise cancelled will be counted against the maximum number of Shares with
respect to which Awards may be granted to such Eligible Person.”

 

Except as amended and modified by this Second Amendment, the Plan shall continue
in full force and effect, and the Plan and this Second Amendment shall be
construed as one and the same instrument.

 

The foregoing is hereby acknowledged as being the Second Amendment to the
Bio-Path Holdings, Inc. 2017 Stock Incentive Plan, as adopted by the Board on
May 12, 2020.



 

  BIO-PATH HOLDINGS, INC.       By: /s/ Peter H. Nielsen   Name: Peter H.
Nielsen   Title: President and Chief Executive Officer

 



 

 